Case 3:19-cV-OOOO7 Document 10 Filed 03/29/19 Page 1 of 3 Page|D #: 27

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Jason Bowles,
PLAINTIFF,

CIVIL ACTION NO. 3,:19-cv-0007
Department Stores National Bank,

Citibank, N.A.,
DEFENDANTS.

ORDER OF DISMISSAL WITH PREJUDICE

This day came the Plaintiff, Jason Bowles by attorney, Benjamin Sheridan, and Klein &
Sheridan, LC, and Defendants Department Stores National Bank and Citibank, N.A. by attorney
Danielle Waltz, and hereby stipulate and represent to the Court that all matters in dispute
between the parties have been compromised and settled and jointly move the Court to dismiss

the above action from the docket of this Court WlTH PREJUDICE.

Therefore, it is ORDERED and DECREED that the above styled civil action is hereby

dismissed WITH PREJUDICE and stricken from the docket.

ENTERED; '»/"?l 57 C]( (K(;.~

 

 

Prepared by:

/s/Beniamin Sheridan

Case 3:19-cV-OOOO7 Document 10 Filed 03/29/19

Benjamin Sheridan (WV Bar No. 11296)
Klein & Sheridan, LC

3566 Teays Valley Road

Hurricane, WV 25526

(304) 562-7111

Counselfor Plaiml`]j/
Agreed to by:

/s/Danielle Waltz (With permission)
Danielle Waltz (WVSB #10271)
Jackson Kelly PLLC

500 Lee Street East, Suite 1600
Charleston, WV 25301

(304) 340-1000
dwaltz@jacksonkelly.com
Counselfbr Defendants

Page 2 of 3 Page|D #: 28

Case 3:19-cV-OOOO7 Document 10 Filed 03/29/19 Page 3 of 3 Page|D #: 29

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Jason Bowles,
PLAINTIFF,

CIVIL ACTION NO. 3:19-cv-0007

Department Stores National Bank,
Citibank, N.A.,
DEFENDANTS.

CERTIFICATE OF SERVICE

I, Benjamin 1\/1. Sheridan, attorney for the Defendant, certify that I served a true copy of
the foregoing “ORDER OF DISMISSAL WITH PREJUDICE” on the Defendant listed below
on this 28th day of March 2019 via first class mail postage prepaid.

/s/Danie|le Waltz

Danielle Waltz (WVSB #10271)
Jackson Kelly PLLC

500 Lee Street East, Suite 1600
Charleston, WV 25301

(304) 340-1000
dwaltz@jacksonkelly.com
Counselfor Defendants

BY: /s/Beniamin Sheridan

Benjamin Sheridan (WV Bar #11296)
Counselfor Plal`nll'ff€

Klein & Sheridan, LC

3566 Teays Valley Rd

Hurricane, WV 25526

(304) 562-71 1 l

